Citation Nr: 1436926	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  10-20 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a disability rating in excess of 10 percent prior to February 5, 2011, and in excess of 20 percent from February 5, 2011, for lumbar intervertebral disc protrusion at L4-L5 with degenerative disc disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1996 to January 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Winston-Salem, North Carolina. 

The Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing) in July 2012. A transcript of that hearing has been associated with the claims file.

In September 2011, during the pendency of the appeal, the RO granted the Veteran a higher 20 percent rating for his lumbar spine condition.  This did not abrogate the appeal concerning this claim.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  Additionally, the RO granted the Veteran service connection for left lower extremity radiculopathy in a February 2014 decision and assigned a 10 percent rating, effective from July 24, 2012.  The Veteran did not appeal that determination.  

This claim was remanded twice previously, the last of which occurred in November 2013.  There, the Board directed the RO to obtain any outstanding treatment records and to provide him with a new orthopedic/neurological examination of his lower back.  After review of the completed development, the Board concludes that there has been, at the very least, substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  All outstanding VA treatment records were added to the electronic Veterans Benefit Management System (VBMS) record.  Additionally, a new VA examination was performed which addressed the specific criteria of the applicable Diagnostic Code (DC), as directed by the remand.  Thus, the Board is proceeding with its adjudication of this claim.  



FINDINGS OF FACT

1.  The Veteran has produced evidence that showed forward flexion of his thoracolumbar spine limited to 45 degrees due to pain, prior to February 5, 2011.  

2.  Throughout the pendency of the entire appeal, he has not shown that he suffered from ankylosis of his spine, that his forward flexion of the thoracolumbar spine was limited to 30 degrees or less, or that his intervertebral disc syndrome resulted in incapacitating episodes having a total duration of four weeks or greater in a 12-month period. 

3.  He has shown, however, that he has mild radiculopathy of the right lower extremity associated with his back condition throughout the pendency of the entire appeal. 

CONCLUSIONS OF LAW

1. Entitlement to a 20 percent rating for a lumbar intervertebral disc protrusion at L4-L5 with degenerative disc disease is granted, prior to February 5, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, DCs 5235-5243 (2013).

2. Throughout the pendency of the entire appeal, entitlement to a rating higher than 20 percent for a lumbar intervertebral disc protrusion at L4-L5 with degenerative disc disease is denied.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, DCs 5235-5243 (2013).

3. Entitlement to a separate 10 percent rating for mild radiculopathy of the right lower extremity is granted, for the entire appellate period.  U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, DCs 5235-5243, 4.124a, DC 8520 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing information and evidence necessary to substantiate a claim. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Here, the Veteran was provided with the relevant notice and information in a January 2009 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Therefore, the Board deems the duty to notify has been met.

To satisfy its duty to assist, the VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A.  This includes assisting the claimant in obtaining necessary medical examinations and opinions.  Id.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was provided with multiple VA examinations which collectively contain a description of the history of his disability at issue, document and consider the relevant medical facts and principles, and provide a basis in which to properly rate the current state of the Veteran's lumber spine condition.  Thus, the Board deems VA's duty to assist as met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).



II. Increased Rating

The Veteran asserts that he is entitled to a higher rating for his service-connected lumbar spine condition.  Specifically, he reports problems sitting, standing, walking, and bathing due to symptoms such as pressure, discomfort, flare-ups of pain, spasms, and tightness.  He has also consistently stated that pain and weakness radiate from his back down through his legs and into his feet.  As stated above, he is seeking a rating higher than 10 percent prior to February 5, 2011, and a rating higher than 20 percent since that time.  

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the history of the disability.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where, as here, entitlement to compensation already has been established, and an increase in the disability rating is at issue, the present level of disability is the primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); 38 C.F.R. § 4.2.

The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from one year before the claim for a higher rating was filed until VA makes a final decision on the claim.  Id.; see also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his [or her] earning capacity."  See 38 U.S.C.A. § 1155; Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b) (West 2002).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

The Veteran's lumbar spine disability is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5243, which covers intervertebral disc syndrome (IVDS).  IVDS may be rated either under the General Rating Formula for Disease and Injuries of the Spine (General Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined. 



Under the General Formula, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating requires forward flexion of his thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A higher 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine, and an even higher and maximum 100 percent rating requires unfavorable ankylosis of his entire spine. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, DCs 5235-43, Note (2).  Note (4) provides that each range of motion measurement is rounded to the nearest five degrees.

Note (1) of the General Formula indicates that any associated objective neurologic abnormality, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  



The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 10 percent rating when there are incapacitating episodes of IVDS having a total duration of at least one but less than two weeks during the past 12 months.  A 20 percent rating is assigned there are incapacitating episodes having a total duration of at least two but less than four weeks during the past 12 months.  A 40 percent rating is assigned when there are incapacitating episodes having a total duration of at least four but less than six weeks per year.  A maximum 60 percent rating is available when there are incapacitating episodes having a total duration of at least six weeks in the last year.  Note (1) in the IVDS Formula defines an incapacitating episode as a period of acute signs and symptoms due to IVDS requiring bed rest prescribed by a physician and treatment by a physician.

In his original January 2009 claim, the Veteran described pain when sitting, standing, walking, and bending.  He also described pressure, discomfort, muscle spasms, and radiating pain from his lower back to his thigh.  

He underwent a VA examination for his lower back condition in February 2009.  The examiner recorded a history of the Veteran's lumbar condition dating back to 1996, when he fell while in-service.  The Veteran described his current pain as constant and burning, with stiffness in the mornings and evenings.  The examiner marked decreased motion, stiffness, spasms, and pain as symptoms.  The pain was marked as moderate, and the examiner further indicated that the pain radiated to the back of the knees.  He denied that there were any flare-ups of the spinal conditions.  While the Veteran indicated that there were incapacitating episodes, he denied that there were any in the previous 12 months.  The use of a brace was noted.  Upon physical examination, the Veteran's posture and gait were normal and there were no abnormal spinal curvatures.  The examiner denied that there was any spasm, atrophy, guarding, tenderness, or weakness present.  The motor testing, sensory exam, and reflex exam were all normal.  The Veteran's range of motion testing was as follows: flexion to 90 degrees; extension to 30 degrees; left lateral flexion to 30 degrees; left lateral rotation to 30 degrees; right lateral flexion to 30 degrees; and right lateral rotation to 30 degrees.  The examiner stated that there was objective evidence of pain on active range of motion, but denied that there such following repetitive motion.  The examiner provided a final diagnosis of lumbar intervertebral disc protrusion at L4-L5 with degenerative disc disease.  The examiner denied that there were effects on his occupation or daily activities outside of experiencing pain when putting his children in the car seats.  

In his June 2009 Notice of Disagreement (NOD), the Veteran detailed flare ups of pain and work restrictions, including a doctor's note to excuse him from work for a period of three days in April 2009.  He further indicated that his back condition necessitated him changing how he showered, clothed himself, slept, and performed yard work.  

There are treatment records throughout 2009 from the Durham VA Medical Center (VAMC) that detail the Veteran's complaints of pain flare-ups and the prescribed physical therapy.  There are also records detailing treatment with NSAID pain relievers and epidural injections.  In May 2009, there was a notation of radiculopathy and mild, positive straight leg raising on the right.  There is a June 5, 2009 record that indicates his lumbar flexion was stopped at 45 degrees due to pressure build-up, while the other measurements were within normal limits.  This same record indicated that an MRI showed an annular tear at L5-S1 with extrusion.  

Based on the above evidence, the Board is granting the Veteran a higher 20 percent rating for the period prior to February 5, 2011, based on his limitation of flexion to 45 degrees due to pain.  See DeLuca, 8 Vet. App. 202, 204-7 (1995).  

The Veteran had another VA examination in February 2011.  There, he complained of pain in the right, lower portion of his back that would occasionally radiate to his right upper thigh.  He further stated that he experienced tightness, pressure, aches, and spasms.  He rated the pain as five out of ten most days, with flare-ups at a level of ten out of ten happening every two to four weeks.  He reported that these flare-ups resulted in mild/moderate limitation of motion or decrease in function.  His use of a brace was noted.  The examiner indicated the Veteran was unsteady and could not stand longer than 30 minutes, but did not have a history of falls.  The examiner noted the Veteran reported missing a total of 10 work days in the previous year due to his lower back pain.  Upon examination, the Veteran had a loss of lordotic lumbar curve and a slight antalgic gait.  His range of motion measurements were as follows: flexion to 65 degrees; extension to 30 degrees; left lateral flexion to 24 degrees; left lateral rotation to 30 degrees; right lateral flexion to 20 degrees; and right lateral rotation to 26 degrees.  There was loss of motion upon repetitive use testing due to pain, and the worst measurements were as follows: flexion to 45 degrees; extension to 26 degrees; left lateral flexion to 19 degrees; left lateral rotation to 28 degrees; right lateral flexion to 12 degrees; and right lateral rotation to 12 degrees.  The examiner noted that there was tenderness to palpation in the L4-L5 paraspinal area.  He further marked that the spine findings were associated with a preserved spinal contour and normal gait.  The Veteran's sensory, motor, reflex, and rectal testing was normal.  In conclusion, the examiner diagnosed the Veteran with degenerative disc disease of the lumbar spine. 

The Veteran submitted a doctor's note from September 2012 authorizing time off from work for a period of three days to allow resolution of his lumbar radiculitis.  He submitted another note dated in November 2012 recommending that he stay off from work for two weeks to allow resolution of flare-ups of his lumbar problems.  

The Veteran submitted a February 2012 private treatment record.  In it he reported right lower back pain that radiated down his right leg.  He said at this time that the pain restricted his ability to move and lift objects.  There was no numbness, swelling, or tingling.  The assessment was right lower back pain with radiation - sciatica.  The physician recommended staying home from work for four days to rest.  

In March 2012, he sought treatment at the Durham VA emergency room for back pain, which he reported as radiating down his right leg, with further numbness in his foot.  A nurse practitioner diagnosed him with low back pain with radiculopathy.  Despite the Veteran's assertions that he was prescribed bed rest at this time, the record indicates that he was prescribed etodolac, flexeril, gabapentin, and was told to ice his back. 

He had another VA examination in March 2013; however the Board ruled it to be inadequate for rating purposes in its November 2013 remand.  The examiner denied there were any neurological problems or bowel problems, in addition to denying the Veteran possessed IVDS.  The examiner also denied that the Veteran's low back condition affected his ability to work.  His range of motion measurements were within normal limits.  

The Veteran submitted an April 2013 letter from his employer that stated on multiple occasions during the past year, he was relieved of his duty as a surgical technician and left work early to receive care and treatment for his lower back. 

He had yet another VA examination in January 2014.  There, his past diagnoses of degenerative arthritis of the spine and IVDS were noted.  A history of his back problems was recorded, including recent radicular pain and numbness in his legs.  The Veteran did not report that flare-ups impacted the function of his thoracolumbar spine.  His range of motion testing was as follows: flexion to 90 degrees; extension to 30 degrees; left lateral flexion to 30 degrees; left lateral rotation to 30 degrees; right lateral flexion to 30 degrees; and right lateral rotation to 30 degrees.  There was no objective evidence of painful motion.  He was able to perform repetitive-use testing with 3 repetitions and the only change in range of motion was flexion was limited to 80 degrees.  The examiner marked that his functional loss was represented by less movement than normal and pain on movement.  There was localized tenderness or pain in the right paralumbar area.  The examiner denied that there was there was any spasm or guarding that resulted in abnormal gait or spinal contour.  His muscle strength, reflex, and sensory testing were normal.  The examiner indicated that there was radiculopathy present in the form of moderate constant pain in the left lower extremity and mild paresthesias and numbness in the right lower extremity.  He marked that the sciatic nerve on the right side was involved, but also marked that the left side radiculopathy was mild.  The examiner further marked that IVDS was present, but had not resulted in any incapacitating episodes in the previous 12 months.  The examiner stated that the lumbar spine condition impacted the Veteran's ability to work, as it necessitated a lifting restriction of 25 pounds and limited him from standing for prolonged periods.  

The examiner indicated that he could not find documentation that the Veteran was out of work in the last year for a period of seven days.  He did note the past periods that he was excused from work: four days in February 2012, three days in September 2012, and two weeks in November 2012.  However, the examiner stated that none of the doctor's notes ordered bed rest.  He went on to explain that bed rest is no longer a treatment for lower back pain, as patients are told to move around and given stretching exercises.  He also stated that the Veteran had subjective symptoms of mild right L5-S1 radiculopathy, but no objective physical findings, and no further complaints of bowel or bladder problems.  

The Veteran submitted more letters from his doctor recommending he be excused from work due to his lumbar condition on the following dates: December 17, 2013 to December 20, 2013 and March 28, 2014 to April 11, 2014.  

After review of the above evidence, the Board finds that the Veteran is not warranted a rating higher than 20 percent for his lower back condition at any time during the entire appellate period.  He has never shown that his forward flexion of the thoracolumbar spine was limited to 30 degrees or less.  In fact, his range of motion measurements were largely normal at the February 2009 and January 2014 examination.  At worst, his forward flexion has been limited to 45 degrees.  Further, the Veteran has never been diagnosed with ankylosis of his spine.  VA and private treatment records have consistently shown that he retains motion of his lumbar spine.  With respect to DC 5243, the Veteran has not shown that his IVDS has caused him incapacitating episodes having a total duration greater than four weeks in any 12 month period.  While the Veteran has alleged that he was specifically prescribed bed rest for this condition, the actual notes and treatment records are not this specific.  They do indicate that he was excused by his physician from work and sometimes mention "rest" and "recovery", but they do not prescribe bed rest.  Moreover, the records themselves that recommend time off of work do not surpass four weeks total in a 12 month period.  

In addition, for the entire appellate period, a higher rating is not warranted, including under DeLuca, absent evidence of additional disability beyond that 

compensated by the 20 percent rating assigned.  In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is noncompensable (i.e., rated as 0-percent disabling) under the applicable DC.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with DC 5003 (which concerns arthritis), it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion. See id.  The Board has considered the Veteran's statements regarding the pain and limitation of function that he experiences.  These statements do not by themselves show that the criteria for a 40 percent rating or higher have been satisfied.  See 38 C.F.R. § 4.71a, General Rating Formula.  Further, the fact that the Veteran has experienced significant back pain that at times interfered with his ability to work certainly supports assignment of a 20 percent rating, but does not necessarily show entitlement to a higher rating.  Indeed, the very purpose of the schedular criteria is to compensate for loss of working time.  See again 38 C.F.R. § 4.1.  See also 38 C.F.R. § 4.15.

However, the Board is granting the Veteran an additional 10 percent rating for mild paralysis of the sciatic nerve under 38 C.F.R. § 4.124a, DC 8520 for his right lower extremity radiculopathy, for the entire appellate period.  Not only did the January 2014 indicate subjective signs of right lower radiculopathy, but the Veteran submitted the February 2012 private treatment record for right leg sciatica.  There was also an indication of right lower extremity neuropathy in May 2009.  The evidence does not support a finding of moderate incomplete paralysis of the sciatic nerve on the right; therefore, a 20 percent rating is not warranted.  Neurological examination has been essentially normal in the right lower extremity throughout the entire appeal, and the Veteran has been shown to have 5/5 strength in his right lower extremity.  Of note, the January 2014 VA examiner stated that the Veteran had subjective symptoms of mild right L5-S1 radiculopathy, but no objective physical findings.  



The Veteran has at times maintained that due to his low back disability, he has problems with his bowel movements.  However, on examination in January 2014 the VA examiner stated that the Veteran had no further complaints of bowel or bladder problems.  Nor have there been any objective findings of bowel or bladder impairment.  Therefore, no additional ratings are warranted for any other objective neurologic abnormalities.


III. Extraschedular Consideration

Referral of the Veteran's low back disability for extra-schedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  A comparison of his symptoms and resulting functional impairment with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  In this regard, the manifestations of his low back disability, including constant pain, limitation of motion, fatigue, stiffness, tenderness, spasms, change in gait, and decreased ability to walk, sit, bend, or stand for long periods of time are contemplated by the Rating Formula for disorders of the spine under 38 C.F.R. § 4.71a, and by sections 4.40 and 4.45 of the regulations, which directly address functional impairment due to pain, weakness, fatigability, and incoordination.  Moreover, the fact that a particular symptom may not be mentioned does not in itself warrant extraschedular referral, as the schedular criteria are generally designed not to compensate for specific symptoms, but instead for the average impairment in earning capacity due to disability resulting from such symptoms.  See 38 C.F.R. § 4.1.  No examiner or treating clinician has suggested that the Veteran's low back disability presents an exceptional or unusual disability picture, and there is no other indication that the rating criteria are inadequate to compensate for disability resulting from it.  Accordingly, the first step of the inquiry is not satisfied.  Thus, absent this 

threshold finding, consideration of related factors under the second step of the inquiry is moot.  See Thun, 22 Vet. App. at 118-19.  See also Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc).  Accordingly, referral for extraschedular consideration is not warranted.


ORDER

Entitlement to a 20 percent rating for lumbar intervertebral disc protrusion at L4-L5 with degenerative disc disease is granted, prior to February 5, 2011.  

Entitlement to a rating higher than 20 percent for lumbar intervertebral disc protrusion at L4-L5 with degenerative disc disease is denied, for the entire appellate period.  

Entitlement to a separate 10 percent rating for mild radiculopathy of the right lower extremity is granted, for the entire appellate period.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


